Citation Nr: 1645210	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of head injury.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression.  


REPRESENTATION

Appellant (Veteran) represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to November 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In January 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing convened at the AOJ.  A copy of the hearing transcript has been included in the record.  The record consists solely of electronic claims files and has been reviewed.  

In March 2014, the Board remanded this matter for additional development.  Subsequently, in February 2015, the Board denied the claims on appeal.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2016, the Court vacated the February 2015 decision and remanded the issues to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he incurred a head injury and PTSD during service as the result of an assault.  Pursuant to the Court's May 2016 decision, a remand of this matter is warranted for the following development.  

First, additional notification should be provided to the Veteran.  VA should advise the Veteran of the types of evidence that may support a claim to service connection for PTSD based on an in-service personal assault.  See 38 C.F.R. § 3.304 (f)(5)(2015). 

Second, additional efforts should be made to obtain records pertaining to the alleged assault.  See Veterans Benefits Administration (VBA) M21-1 Adjudication Procedures Manual, IV.ii.1.D.5, (Change date April 14, 2016).     

Third, a VA examination should be provided to the Veteran to determine whether he has residuals of a head injury and/or a psychiatric disability and, if so, whether such disabilities relate to service, particularly the alleged in-service assault.  

Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notification for the service connection claims based on personal assault.  See VBA M21-1 Adjudication Procedures Manual, IV.ii.1.D.5, (Change date April 14, 2016).

2.  Attempt to obtain records pertaining to the alleged incident during which the Veteran claims to have been assaulted and injured by several other service members.  An effort should be made to obtain any relevant information including incident reports from any military police force on Marine Corps Air Ground Combat Center, Twentynine Palms, California between August and November 1980, during which time the Veteran was attached to the Marine Corps Communication Electronics School Battalion.  The Veteran has stated that military police responded to the assault in which he was involved.  See VBA 
M21-1 Adjudication Procedures Manual, IV.ii.1.D.5, (Change date April 14, 2016).

3.  Include in the record any outstanding VA treatment records, the most recent of which are dated in April 2014.

4.  After the foregoing development has been completed, schedule the Veteran for VA examinations to determine the nature and etiology of any neurological and psychiatric disorders that may be due to an in-service assault.  The examiners should review the claims folder, and then respond to the following questions. 

Head Injury:

(a)  What are the Veteran's current neurological disabilities to include any residuals of a head injury?  

(b)  Is it as likely as not (i.e., probability of 50 percent or higher) that any current neurological disability is related to the alleged in-service assault?  

In answering this question, please consider and discuss any evidence of record addressing the alleged assault to include the Veteran's lay assertions.  

Please provide a rationale for any opinion rendered. 

Psychiatric:

(a)  What are the Veteran's current psychiatric disabilities?  

(b)  Is it as likely as not (i.e., probability of 50 percent or higher) that any current psychiatric disability is related to the alleged in-service assault?  

In answering this question, please address any psychiatric disability diagnosed during the appeal period (i.e., since August 2010), to include the multiple diagnoses of PTSD noted in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4, 5 (2009) (a claim of service connection for psychiatric disability encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed).

Please consider and discuss any evidence of record addressing the alleged assault to include the Veteran's lay assertions.  

The examiner should expressly comment on whether he or she believes that the claimed assault actually occurred.  In doing so, the examiner should consider any evidence pertaining to the alleged assault (to include medical and lay evidence, and medical, personnel, and law enforcement records), and any evidence following the alleged assault which indicates that the assault occurred, such as evidence of behavior changes, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304 (f)(5)(2015).   

Please provide a rationale for any opinion rendered. 

5.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the April 2014 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




